Citation Nr: 0617690	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, in May 2001, which increased the veteran's 
rating for hypothyroidism to 10 percent, effective April 6, 
1998.  In AB v. Brown, 6 Vet. App. 35, the Court held that, 
on claim for original or increased disability rating, 
claimant will generally be presumed to be seeking maximum 
benefit allowed by law and regulation and, thus, such claim 
remains in controversy where less than maximum available 
benefit is awarded.  The Board also notes that, in April 
2003, the Decision Review Officer (DRO) assigned an earlier 
effective date of February 5, 1998.

When the case was previously before the Board in February 
2004, the Board remanded the issue of increased rating for 
hypothyroidism for additional development.  That development 
has been completed to the extent possible, and the case 
returned to the Board for further consideration of the 
veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Hypothyroidism requires continuous medication for 
control, but the disorder is not shown currently to be 
productive of fatigability, constipation and mental 
sluggishness.


CONCLUSION OF LAW

A rating higher than 10 percent for hypothyroidism is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7903 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in May 2001, February 2004, and August 2004 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a December 2002 
Statement of the Case (SOC), an April 2003 Supplemental 
Statement of the Case (SSOC), an April 2003 Rating Decision, 
the Board's February 2004 Remand, and a December 2004 SSOC.  
These documents provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, private medical records, and 
statements by the veteran's accredited representative.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran essentially contends that a higher rating is 
warranted for his service connected hypothyroidism because 
the veteran experiences somnolence, constipation, mental 
sluggishness, and fatigue.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, VA medical records, VA examination reports, and 
statements by the veteran's representative.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate a claim for an increased rating, and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

A 10 percent rating is warranted for hypothyroidism involving 
fatigability, or when continuous medication is required for 
control.  A 30 percent rating is warranted for hypothyroidism 
involving fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is warranted for 
hypothyroidism involving muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted for hypothyroidism where there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2005).

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a higher 
rating for his service-connected hypothyroidism.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Outpatient records from May 1999 show the veteran was 5' 8" 
and weighed 312 lbs.  VA treatment records dated January 2000 
indicate that the veteran sleeps when he is not working, and 
has no energy.  He also reported dozing at his job.  At this 
time, his prescription for levothyroxine was noted.  A sleep 
study report from May 2000 indicated the veteran had severe 
sleep apnea.  In June 2000, the veteran's levothyroxine 
dosage was increased to .2 milligrams per day.

In August 2000, the veteran was accorded a VA examination, 
where service and medical history was reviewed.  The 
veteran's medical history was significant for symptoms of 
decreased energy, swelling of the neck, proptosis, heart 
palpitations, and excessive sweating.  He was taking 1.75 
milligrams of Levothyroxine daily and his thyroid specific 
hormone level as of June 2000 was considered elevated.  His 
excessive somnolence was attributed to his sleep apnea and 
his history of diabetes was also addressed at this time.  The 
veteran chiefly complained of chronic fatigue, noting he 
frequently drops things.  He denied cold intolerance, but 
complained of being excessively sweaty.  The veteran 
indicated struggling with obesity for many years.  He also 
reported futile efforts at weight loss.  Frequent 
constipation was also reported, but the veteran did indicate 
one bowel movement per day.

Upon physical examination, the veteran was found to be 5' 8" 
and 312 lbs.  His pulse was 80 per minute and regular.  No 
proptosis or thyromegaly were found, and the veteran's 
abdomen was soft and nontender to palpation, with bowel 
sounds intact.  In summary, the physician found the veteran 
to have offered various complaints that could be construed as 
reflecting hypothyroidism.  The examiner noted, however, that 
information regarding his endocrine status should be obtained 
from the veteran's primary care provider.

Notes from February 2001 indicate the veteran was taking .025 
milligrams of levothyroxine twice daily, and that his thyroid 
specific hormone was almost normalized.  Other VA outpatient 
records show continuous medication is required to control his 
symptoms.

At the time of his September 2004 VA examination, the 
veteran's service medical records were reviewed and pertinent 
past service and medical history were discussed.  The veteran 
denied throat pain or hair loss, but complained of mild 
depression.  Increased thirst and urination were attributed 
to the veteran's non-service connected diabetes mellitus.  
Upon physical examination, no exophthalmos or palpable 
thyroid was found.  The veteran's weight was noted to have 
decreased from 326 to 313 at this time.  The examiner 
assessed the veteran with a history of Grave's disease 
resulting in hypothyroidism.  He then stated that the veteran 
is on suppressive therapy with levothyroxin, the veteran's 
thyroid specific hormone level was normal, and that his 
symptoms of fatigue were not the results of hypothyroidism.  
The examiner found no functional impairment to result from 
the veteran's service connected hypothyroid condition.

In summary, competent medical evidence shows the veteran's 
current health condition is characterized by symptoms 
relating to his service connected hypothyroidism and other 
symptoms which are more appropriately attributed to non-
service connected conditions, such as sleep apnea and 
diabetes mellitus.  There is evidence that continuous 
medication is required to treat the veteran's hypothyroidism.  
Accordingly, the 10 percent evaluation currently assigned is 
appropriate given the symptoms attributable thereto.

The Board has considered a higher evaluation, but found that 
the veteran does not nearly approximate the level of 
symptomatology required.  For example, while the veteran's 
August 2000 and September 2004 VA examinations described 
complaints of constipation, the veteran did indicate that he 
has one bowel movement per day, and physical examination 
revealed no abnormalities related to this complaint.  As 
discussed, his fatigability and mental sluggishness were 
found in the September 2004 VA examination to be unrelated to 
his service connected hypothyroidism.  While some weight gain 
and loss has occurred during the pendency of the appeal, the 
veteran's weight had decreased to 313 lbs. by the time of his 
September 2004 VA examination.  The veteran has not 
complained of cold intolerance, muscular weakness, 
cardiovascular involvement, or mental disturbance as a result 
of his condition.  The veteran's thyroid specific hormone 
level has been maintained throughout the pendency of this 
claim, to include the time of his September 2004 VA 
examination.  Because this report was based on a 
comprehensive review of the veteran's history and a thorough 
examination, the Board attributes great weight to the 
examiner's finding that no functional impairment was found as 
a result of the veteran's service connected hypothyroidism.  
Accordingly, the competent medical evidence of record does 
not provide a factual basis from which a rating in excess of 
10 percent may be assigned, and an increased rating is 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

An increased rating for hypothyroidism is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


